Title: Enclosure: Election Returns, 24 April 1799
From: Harrison, William B.
To: Washington, George



[24 April 1799]



Faquire County for government


for Senat of State
Colo. Peyton
447


for Congress
Genl Blackwell
422


for State assembly
Wm Clarkson
386


dto
Elias Edmonds
376




1631


Against Government


offerd for Congress
Nicholas
196


dto Senat of State
Elzey
159


dto State Legislatr
Gust. Genings
241


⟨dto dto⟩ "
Docr Horner
237




833


Loudoun County Federal Party


for Congress
Colo. Powell
548


for Senat of the Stat
Colo. Peyton
620


for the Assembly
Joseph Lewis
504


of the Stat
William Noland
500




1846


against the government


for senat of State
Wm Elzey
1


for Congress
Roger West
81


for the Assembly
Charles Bins Jones
153


of this state
Abner Osburn
92




327


